In the Fourteenth Court of Appeals
                                                                    FILED IN
                           Houston, Texas                     14th COURT OF APPEALS



                                                                  SEP 04 2015
Adriene Sibley
       Appellant                                              CHRtSTOrntM H. KHINE
                                                                      CLERK

v.                                     Cause No. 14-15-00718-CV

Seminole Pipeline Co., LLC
Enterprise Products Operating, LLC
First Call Field Service Corp.
TDW Services, Inc.
        Appellees


                    CORRECTION OF PARTIES



     Adriene Sibley request that the parties to the appeal be corrected to add
Enterprise Products Operating, LLC, First Call Field Service Corp. and
TDW Services as appellees. These appellees are parties to the judgment and
case CI50979.

    Attached is a copy of the first page of the case summary that shows the
appellees as parties to the case. ExhibitA



                                Respectfully submitted



                                 Adriene Sibley
                                 4808 Fairmont Pkwy
                                 Pasadena, Texas 77505
                                 sibleyadriene@yahoo.com
                                 832-420-2071
                      Certificate   of   Service



I copy of the foregoing Correction of Parties has been served on the
following parties via certified mail on September 4, 2015.


Seminole Pipeline Co., LLC
Enterprise Products Operating
James Freeman
1135 Heights Blvd
Houston, Texas 77008


First Call Field Service Corp.
Cynthia Fronterhouse
8588 Katy Freeway #225
Houston, Texas 77024

TDW Service, INc.
Marque! Sautural
700 Louisiana #400
Houston, Texas77002




                                         Adriene Sibley
                                                      County Court at Law #3

                                                     Case Summary
                                                          Case No. CI50979
                                                                                                     mm
  SeminolePipeline Company LLC vs. Adriene Sibley a/k/a              §                 Location: County Court at Law #3
 Adriene Gail Lewis et al                                            §          Judicial Officer: Warren, Jeremy
                                                                                        Filed on:   02/06/2014



                                                           Case Information


Statistical Closures                                                                  Case Type: Condemnation
05/26/2015      Final Judgment AfterNon-Jury Trial (OCA)
                                                                                      Case Flags: Jury Fee Paid
                                                                                                    Money in Court Registry


     Date                                                  Cask Assignment


                     Current Case Assignment
                     Case Number                       CI50979
                     Court                             County Court at Law #3
                     Date Assigned                     02/06/2014
                     Judicial Officer                  Warren, Jeremy




                                                           PAKTV I.NTOKMaTION
                                                                                                           Lead Attorneys
                         Seminole Pipeline Company LLC                                                           Freeman, James A.
Plaintiff
                                                                                                                          Retained
                                                                                                                  713-802-9 U7(W)

Defendant                Lewis, Donyll Dwayne

                         Lewis, Dushay Demitric

                         Lewis, Johnel

                         Lewis, LaMont DeShaun

                         Rossow Sr, Reginald Timothy

                         Rossow, Winston James

                         Sibley, Adriene

                         Seminole Pipeline Company LLC                                                           Freeman, James A.
 Counter
                                                                                                                          Retained
 Defendant
                                                                                                                   713-802-9117(W)

 Counter Plaintiff       Sibley, Adriene

                         Enterprise Products Operating, LLC                                                      Freeman, James A.
 Third Party
                                                                                                                          Retained
 Defendant
                                                                                                                 * 713-802-9117(W)

                         First Call Field Service Corp.                                                     Fronterhouse, Cynthia
                                                                                                                         Nimmons
                                                                                                                            Retained
                                                                                                                   713-467-1760(W)

                         TDW Services Inc                                                             SAUTURAL, MARQUEL R
                                                                                                                            Retained
                                                                                                                   713-228-6601 (W)

                                                     EVENTS & OKDKKS OK Till. COURT                                  INDEX
      Date


   02/06/2014          Qui Original Petition (OCA)
                         and RequestforInjunctive and Other Relief




                                                                                                             &n.W f